PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


OBLON/Schneider Electric Industries SAS1940 DUKE STREETALEXANDRIA VA 22314




In re Application of. LAPIERE, et al.
Application No.: 16/028,476
Attorney Docket No.: 514252US
Filed: July 6, 2018
For:  ELECTRICAL SWITCHING DEVICE AND METHOD FOR DETECTING ASSOCIATED WEAR
:::::::


DECISION ON PETITION
Under 37 CFR 1.181




This is a decision on the petition filed under 37 CFR § 1.181, filed on January 11, 2022, requesting consideration of documents (AN), (AO), (AQ) and (AS)-(AW) listed in the Information Disclosure Statement filed July 6, 2018.  No petition fee is required.

The petition is DISMISSED AS MOOT.

A review of the application prosecution history reveals the examiner considered the documents (AN), (AO), (AQ) and (AS)-(AW) on a PTO-1449 form which was mailed on January 25, 2022. Therefore, the petition is dismissed as moot, as the relief request has already been provided. 

Any questions regarding this decision should be directed to Patrick Assouad, Supervisory Patent Examiner, at 571-272-2210.


/TASHIANA R ADAMS/Director, Technology Center 2800                                                                                                                                                                                                        
_______________________
Tashiana Adams, TC Director
Technology Center 2800
Printing/Measuring & Testing